NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30048

                Plaintiff-Appellee,             D.C. No.
                                                1:18-cr-00118-SPW-1
 v.

DARRELL FRANKLIN HOLLIDAY,                      MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                       Argued and Submitted March 3, 2021
                                Portland, Oregon

Before: PAEZ and WATFORD, Circuit Judges, and TUNHEIM,** District Judge.
Dissent by Judge WATFORD

      Defendant-Appellant Darrell Franklin Holliday appeals his sentence for

possession with intent to distribute methamphetamine, and for distribution of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1). Holliday challenges only



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
the district court’s determination that he qualified as a “career offender” under

U.S.S.G. § 4B1.1. We have jurisdiction under 28 U.S.C. § 1291. Reviewing de

novo, United States v. Mitchell, 624 F.3d 1023, 1026 (9th Cir. 2010), we reverse

and remand for resentencing.

         1.    Holliday argues that the career offender enhancement does not apply

because his prior state conviction for violating Mont. Code Ann. § 45-9-101 (2004)

is not a “controlled substance offense” under U.S.S.G. §§ 4B1.1 and 4B1.2. We

agree.

         We “apply the categorical approach to determine whether the prior

conviction qualified as a ‘controlled substance offense’ under the Guidelines.”

United States v. Bautista, 989 F.3d 698, 704 (9th Cir. 2021). In doing so, “we

must compare [Holliday]’s prior state-law conviction with federal law at the time

of his federal sentencing.” Id.

         Montana’s relevant drug schedules are “categorically overbroad” because

they “include[] substances other than those listed in the federal [Controlled

Substances Act].” Id. The Montana schedules include cocaine derivatives, Mont.

Code Ann. § 50-32-224(1)(d), while the federal statutory drug schedules do not,

see 21 U.S.C. § 812(c) Schedule II(a)(4).1


1
  Because the Montana schedules are facially overbroad when compared with both
the federal statutory schedules and the federal regulatory schedules, we need not
decide which federal schedules are the appropriate comparator.

                                          2
      The Montana schedules are also overbroad when compared with the federal

regulatory drug schedules. The federal regulatory schedules were recently

amended to specifically exclude “ioflupane” from the list of cocaine-related

substances. 21 C.F.R. § 1308.12(b)(4). Prior to the amendment, “[123I]ioflupane

was, by definition, a schedule II controlled substance because it is derived from

cocaine via ecgonine, both of which are schedule II controlled substances.”

Schedules of Controlled Substances: Removal of [123I]Ioflupane from Schedule II

of the Controlled Substances Act, 80 Fed. Reg. 54715-01 (Sept. 11, 2015). The

Montana schedules, on the other hand, include “cocaine and ecgonine and their . . .

derivatives” without any exception for ioflupane. Mont. Code Ann. § 50-32-

224(1)(d). Thus, § 50-32-224(1)(d)’s overbreadth “is evident from its text.” See

Bautista, 989 F.3d at 705 (citation omitted). We therefore consider whether the

“modified categorical approach” is applicable. United States v. Barragan, 871

F.3d 689, 714 (9th Cir. 2017) (citation omitted).

      “Courts may use the modified categorical approach only when a statute is

divisible—i.e., lists multiple, alternative elements, and so effectively creates

several different crimes.” Id. (citation and internal quotation marks omitted).

Holliday and the government dispute the extent to which Mont. Code Ann. § 45-9-




                                           3
101 and the incorporated Montana drug schedules are divisible.2

      Assuming the categories of drugs listed in Mont. Code Ann. § 50-32-224’s

various subsections are alternative elements, rather than alternative means, we

agree with Holliday that the subsections themselves are not divisible. Cf. Tejeda v.

Barr, 960 F.3d 1184, 1185 n.1, 1187 (9th Cir. 2020) (per curiam) (determining that

petitioner was convicted of using “amphetamines” where the state statute

criminalized “[a]mphetamine, its salts, optical isomers, and salts of its optical

isomers”). In other words, the varieties of cocaine included in Mont. Code Ann.

§ 50-32-224(1)(d) are alternative means of committing a single crime, not

alternative elements of separate crimes. See United States v. Murillo-Alvarado,

876 F.3d 1022, 1026 (9th Cir. 2017). The government has produced no evidence

to the contrary. United States v. Allen, 434 F.3d 1166, 1173 (9th Cir. 2006) (“In

general, ‘the burden of proof falls on the party seeking to adjust the offense level.’”

(citation omitted)).

      Under the modified approach, we next “examine judicially noticeable

documents of [the] prior conviction to determine whether it is clear which statutory

phrase was the basis for the conviction.” Murillo-Alvarado, 876 F.3d at 1027.



2
  Holliday does not dispute that the term “dangerous drug,” Mont. Code Ann. § 45-
9-101, is divisible with respect to the categories of drugs covered in the Montana
drug schedules. We therefore assume that the statute’s “dangerous drug” element
is divisible.

                                           4
Those documents appear to show that Holliday was convicted of selling

“cocaine.”3

      As stated above, the Montana drug schedules are facially overbroad because

they include more varieties of cocaine than the federal schedules. Thus, Holliday’s

conviction for selling cocaine under Mont. Code Ann. § 45-9-101 is not a

“controlled substance offense” under the Guidelines. See Bautista, 989 F.3d at

705. The district court erred in holding otherwise.

      2.      The government argues that Holliday failed to show a “realistic

probability” that a person could be convicted for selling ioflupane under Montana

law. See United States v. Vega-Ortiz, 822 F.3d 1031, 1036 (9th Cir. 2016). Not

so. Unlike the state statutes in Vega-Ortiz and United States v. Burgos-Ortega,

777 F.3d 1047, 1054–55 (9th Cir. 2015), Holliday’s prior statute of conviction is

overbroad on its face. See Vega-Ortiz, 822 F.3d at 1036 (“As in Burgos-Ortega,

§ 11378 is not ‘overbroad on its face’ . . . .” (citation omitted)); Bautista, 989 F.3d

at 705 (“Because the federal CSA excludes hemp but [the state statute] did not, the

latter crime’s ‘greater breadth is evident from its text.’” (citation omitted)). And

“[a]s long as the application of the statute’s express text in the nongeneric manner



3
  At this step, Holliday does not dispute whether the documents properly establish
that he was convicted of selling cocaine. See, e.g., Medina-Lara v. Holder, 771
F.3d 1106, 1113 (9th Cir. 2014). Therefore, the issue is waived. See Fed. R. App.
P. 28(a)(8)(A).

                                           5
is not a logical impossibility, the relative likelihood of application to nongeneric

conduct is immaterial.” Lopez-Aguilar v. Barr, 948 F.3d 1143, 1147 (9th Cir.

2020). Thus, Holliday has shown a “realistic probability” that his statute of

conviction “exceeds the generic definition.” Id. Holliday’s Montana conviction is

not a “controlled substance offense” and the career offender enhancement does not

apply.4

         REVERSED AND REMANDED.




4
    In light of our disposition, we need not address Holliday’s alternative arguments.

                                            6
                                                                           FILED
United States v. Holliday, No. 20-30048                                     APR 16 2021
                                                                        MOLLY C. DWYER, CLERK
WATFORD, Circuit Judge, dissenting:                                      U.S. COURT OF APPEALS



      The majority correctly notes that the federal regulatory definition for cocaine

expressly excludes Ioflupane, see 21 C.F.R. § 1308.12(b)(4), while Montana’s

definition implicitly includes it, since Ioflupane qualifies as a “derivative” of

cocaine, see Mont. Code Ann. § 50-32-224(1)(d). However, rather than decide on

this basis that Montana’s definition of cocaine is categorically overbroad, I would

remand for the district court to determine whether there is a realistic probability

that a defendant could be convicted under Montana law for selling Ioflupane. In

my view, that determination is required under our court’s decision in United States

v. Vega-Ortiz, 822 F.3d 1031 (9th Cir. 2016).

      Vega-Ortiz concerned a mismatch between the definition of

methamphetamine under federal law and the definition of that substance under

California law. Both definitions included “[m]ethamphetamine, its salts, isomers,

and salts of its isomers.” 21 C.F.R. § 1308.12(d)(2); Cal. Health & Safety Code

§ 11055(d)(2). But while federal law expressly excluded Levmetamfetamine (“L-

meth”) from the list of controlled substances, see 21 C.F.R. § 1308.22, California

law implicitly included L-meth as a methamphetamine isomer. See Vega-Ortiz,

822 F.3d at 1035–36. We held that in this situation, the state law was overbroad

only if the defendant could show a “realistic probability that he would be
                                                                             Page 2 of 2

prosecuted under [California law] for possession” of L-meth. Id. at 1036.

      L-meth in Vega-Ortiz is equivalent to Ioflupane here. Federal law expressly

excludes that which state law implicitly includes, and in each instance the state law

is merely “silent as to the existence of a parallel . . . exception.” United States v.

Burgos-Ortega, 777 F.3d 1047, 1055 (9th Cir. 2015). Accordingly, Montana’s

definition is overbroad only if there is a realistic probability of prosecution under

Montana law for distribution of Ioflupane. I would remand for the district court to

make that determination in the first instance.